As filed with the Securities and Exchange Commission onDecember 3, 2014 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVOGENX, INC. (Exact name of registrant as specified in its charter) Delaware 47-1806563 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Avogenx, Inc. 6601 Six Forks Rd, Suite 140 Raleigh, North Carolina 27615 Telephone: (919)480-1518 (Address, including zip code, and telephone number including area code, of registrant’s principal executive offices) James Green President and Chief Executive Officer Avogenx, Inc. 6601 Six Forks Rd, Suite 140 Raleigh, North Carolina 27615 Telephone: (919)480-1518 (name, address, including zip code, and telephone number, including area code, of agent for service) copies to: Darren L. Ofsink, Esq. Ofsink, LLC 230 Park Avenue, Suite 851 New York, New York 10169 Telephone: (646)627-7326 Facsimile: (646) 224-9844 Heyward D. Armstrong, Esq. Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. 150 Fayetteville Street, Suite 2300 Raleigh, North Carolina 27601 Telephone: (919)821-1220 Facsimile: (919) 821-6800 Approximate date of commencement of proposed sale to the public: as soon as practicable after the effective date of this registration statement and all other conditions to the proposed transactions have been satisfied or waived as set forth in the merger agreement dated as of September 30, 2014 described herein. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smallerreportingcompanyþ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer)o Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per share Proposed maximum aggregate offering price(2) Amount of registration fee(3) Common Stock, par value $0.001 per share 27,553,174 shares $ $ $ Represents the maximum number of shares of common stock of the registrant (i)estimated to be issuable to existing holders of shares of common stock of Islet Sciences, Inc. upon conversion of their shares of common stock of Islet Sciences, Inc. into shares of common stock of the registrant and (ii)reserved for issuance upon exercise of outstanding warrants, stock options and other equity awards of Islet Sciences, Inc. which will be converted into warrants, stock options and other equity awards of the registrant, in each such case in connection with the holding company merger described herein, assuming a conversion rate of three shares of Islet Sciences, Inc. common stock for one share of Avogenx, Inc. common stock. In the event that the conversion rate in the holding company merger is greater than 3:1 (i.e., more than three of shares of Islet Sciences, Inc. common stock are exchanged for each share of Avogenx, Inc. common stock), the amount of common stock deemed to be covered by this registration statement shall be proportionately reduced. The proposed maximum aggregate offering price of common stock of the registrant is based upon the market value of shares of common stock of Islet Sciences, Inc. in accordance with Rule 457(f)(1) and 457(c) under the Securities Act and is equal to the product of: (i)$0.3902, the average of the high and low prices per share of common stock of Islet Sciences, Inc. as reported by the Over-the-Counter Markets (“OTCQB”) on December 1, 2014 (as adjusted assuming a conversion rate in the holding company merger of 3:1 as described above) and (ii)27,553,174, which represents the maximum number of shares to be registered by Avogenx, Inc. in connection with the holding company merger described herein (assuming a conversion rate in the holding company merger of 3:1 as described above). Determined in accordance with Section6(b) of the Securities Act at a rate equal to $116.20 per $1,000,000 of the proposed maximum aggregate offering price. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION IN THIS CONSENT SOLICITATION STATEMENT/PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT OFFER THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS CONSENT SOLICITATION STATEMENT/PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION—DATED , 2014 CONSENT SOLICITATION STATEMENT OF ISLET SCIENCES, INC PROSPECTUS OF AVOGENX, INC. To Stockholders of Islet Sciences, Inc.: As you may be aware, Islet Sciences, Inc., a Nevada corporation (“Islet Sciences”), entered into an Agreement and Plan of Merger, dated as of September 30, 2014 (the “Merger Agreement”), by and among Islet Sciences, Brighthaven Ventures, L.L.C., a North Carolina limited liability company (“BHV”), Avogenx, Inc., a Delaware corporation and a direct wholly owned subsidiary of Islet Sciences (“Holdco” or “Avogenx”), Islet Merger Sub, Inc., a Nevada corporation and a direct wholly owned subsidiary of Holdco (“Islet Merger Sub”), and each of the members of BHV (the “BHV Members”).Pursuant to the Merger Agreement, Islet Merger Sub will merge with and into Islet Sciences with Islet Sciences as the surviving entity (the “Merger”), and Avogenx will acquire all of the outstanding membership interests of BHV in consideration for the issuance of an aggregate of 30 million shares of common stock of Avogenx to the BHV Members, to be adjusted for the Exchange Ratio (as defined below), and additional milestone payments described below, which are based on the development of Remogliflozin (the “BHV Securities Exchange” and together with the Merger, the “Transactions”). In connection with the Transactions, shares of Islet Sciences common stock outstanding immediately prior to the effective time of the Merger will be converted into the right to receive shares of Avogenx common stock at the conversion rate of not less than three and not more than 40 shares of Islet Sciences common stock for one share of Avogenx common stock, with the effective number of shares of Islet Sciences common stock convertible into one share of Avogenx common stock to be determined by the Islet Sciences board of directors prior to the effective time of the Merger (the “Exchange Ratio”). At November 24, 2014, 66,928,724 shares of common stock of Islet Sciences were outstanding. Upon completion of the Transactions, shares of common stock of Islet Sciences held by such holders will be cancelled. Avogenx intends to apply to quote its common stock, as successor to Islet Sciences, on the OTCQB and upon the completion of the Transactions, Avogenx common stock will trade under a new symbol. The Islet Sciences board of directors has carefully considered the Merger and the terms of the Merger Agreement and has determined that the Merger and the Merger Agreement are fair, advisable and in the best interest of Islet Sciences and its stockholders. Accordingly, the Islet Sciences board of directors has approved the Merger and the Merger Agreement. However, the approval of Islet Sciences stockholders holding a majority of the outstanding Islet Sciences common stock is required for the Merger to close, and you are being sent this document to ask you to approve the Merger Agreement and the Merger by executing and returning the written consent furnished with this consent solicitation statement/prospectus. Certain stockholders of Islet Sciences, representing approximately 36.8% of the outstanding shares of Islet Sciences common stock, have entered into a voting agreement with Islet Sciences under which they have agreed to execute and return consents with respect to their shares of Islet Sciences common stock approving the Merger Agreement and the Merger. The Islet Sciences board of directors has set, 2014 as the record date for determining holders of Islet Sciences common stock entitled to execute and deliver written consents with respect to this solicitation. If you are a record holder of outstanding Islet Sciences common stock on that date, you are urged to complete, date and sign the enclosed written consent and promptly return it to Islet Sciences. See “Solicitation of Written Consents.” We encourage you to read carefully this consent solicitation statement/prospectus in its entirety, including the section entitled “Risk Factors” beginning on page 11. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued under this consent solicitation statement/prospectus, or determined if this consent solicitation statement/prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This consent solicitation statement/prospectus is dated , 2014, and is first being mailed to Islet Sciences stockholders on or about , 2014. By: /s/James Green James Green President and Chief Executive Officer Islet Sciences, Inc. 6601 Six Forks Rd, Suite 140 Raleigh, North Carolina 27615 Notice of Solicitation of Written Consent To Stockholders of Islet Sciences, Inc.: Pursuant to an Agreement and Plan of Merger, dated as of September 30, 2014 (the “Merger Agreement”), by and among Islet Sciences, Inc., a Nevada corporation (“Islet Sciences”), Brighthaven Ventures, L.L.C., a North Carolina limited liability company (“BHV”), Avogenx, Inc., a Delaware corporation and a direct wholly owned Subsidiary of Islet Sciences (“Holdco” or “Avogenx”), Islet Merger Sub, Inc., a Nevada corporation and a direct wholly owned subsidiary of Holdco (“Islet Merger Sub”), and each of the members of BHV (the “BHV Members”), Islet Merger Sub will merge with and into Islet Sciences with Islet Sciences as the surviving entity (the “Merger”), and Avogenx will acquire all of the outstanding membership interests of BHV in consideration for the issuance of an aggregate of 30 million shares of common stock of Avogenx to the BHV Members, to be adjusted for the Exchange Ratio (as defined below), and additional milestone payments described below, which are based on the development of BHV’s drug compound, Remogliflozin (the “BHV Securities Exchange” and together with the Merger, the “Transactions”).In connection with the Transactions, shares of Islet Sciences common stock outstanding immediately prior to the effective time of the Merger will be converted into the right to receive shares of Avogenx common stock at the conversion rate of not less than three and not more than 40 shares of Islet Sciences common stock for one share of Avogenx common stock, with the effective number of shares of Islet Sciences common stock convertible into one share of Avogenx common stock to be determined by the Islet Sciences board of directors prior to the effective time of the Merger (the “Exchange Ratio”).Following the completion of the Transactions, Islet Sciences and BHV will each be wholly owned subsidiaries of Avogenx. This consent solicitation statement/prospectus is being delivered to you on behalf of the Islet Sciences board of directors to request that holders of Islet Sciences common stock as of the record date of , 2014 execute and return written consents to approve the Merger Agreement and the Merger. This consent solicitation statement/prospectus describes the proposed Merger and the actions to be taken in connection with the Merger and provides additional information about the parties involved. Please give this information your careful attention. A copy of the Merger Agreement is attached as Annex A to this consent solicitation statement/prospectus. A summary of the dissenter’s rights that may be available to you is described below under “Dissenter’s Rights.” Please note that if you wish to exercise dissenter’s rights you must not sign and return a written consent approving the Merger Agreement and the Merger. However, so long as you do not return a consent form at all, it is not necessary to affirmatively vote against or disapprove the Merger Agreement and the Merger. In addition, you must take all other steps necessary to perfect your dissenter’s rights. The Islet Sciences board of directors has carefully considered the Merger and the terms of the Merger Agreement and has determined that the Merger and the Merger Agreement are fair, advisable and in the best interests of Islet Sciences and its stockholders. Please complete, date and sign the written consent furnished with this consent solicitation statement/prospectus and return it promptly to Islet Sciences by one of the means described in “Solicitation of Written Consents.” By Order of the Board of Directors, James Green President and Chief Executive Officer TABLE OF CONTENTS Page ADDITIONAL INFORMATION 1 QUESTIONS AND ANSWERS 2 SUMMARY 5 SELECTED HISTORICAL FINANCIAL DATA OF ISLET SCIENCES 9 SELECTED HISTORICAL FINANCIAL DATA OF BHV 9 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 10 RISK FACTORS 11 FORWARD-LOOKING STATEMENTS 17 SOLICITATION OF WRITTEN CONSENTS 18 BACKGROUND OF THE TRANSACTIONS 19 TERMS OF THE TRANSACTIONS 22 ISLET SCIENCES’ REASONS FOR THE TRANSACTIONS;RECOMMENDATION OF THE ISLET SCIENCES BOARD 32 INTERESTS OF DIRECTORS AND EXECUTIVE OFFICERS OF ISLET SCIENCES IN THE TRANSACTIONS 34 ACCOUNTING TREATMENT OF THE TRANSACTIONS 35 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 35 FINANCIAL STATEMENTS 37 ISLET SCIENCES AND BHV UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 37 NOTES TO THE ISLET SCIENCES AND BHV UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 41 CERTAIN MARKET INFORMATION WITH RESPECT TO ISLET SCIENCES COMMON STOCK 43 DIVIDEND POLICIES AND RESTRICTIONS 43 BUSINESS OF ISLET SCIENCES 43 BUSINESS OF BHV 52 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF ISLET SCIENCES 56 i MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF BHV 61 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS OF ISLET SCIENCES 63 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS OF BHV 65 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS OF AVOGENX AFTER THE TRANSACTIONS 65 EXECUTIVE OFFICERS AND DIRECTORS OF AVOGENX FOLLOWING THE TRANSACTIONS 67 COMPENSATION OF EXECUTIVE OFFICERS AND DIRECTORS 69 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS, AND DIRECTOR INDEPENDENCE 72 DESCRIPTION OF AVOGENX CAPITAL STOCK 72 COMPARISON OF RIGHTS OF STOCKHOLDERS 76 DISSENTER’S RIGHTS 82 EXPERTS 83 WHERE YOU CAN FIND MORE INFORMATION 83 LEGAL MATTERS 83 INDEX TO FINANCIAL STATEMENTS F-1 ANNEX A – Agreement and Plan of Merger A-1 ANNEX B – Voting Agreement B-1 ANNEX C – Sections 92A.300 to 92A.500 of the Nevada Revised Statutes C-1 ANNEX D - Form of Written Consent D-1 ii ADDITIONAL INFORMATION This document, which forms part of a registration statement on Form S-4 filed by Avogenx, Inc. (“Avogenx”) with the Securities and Exchange Commission (the “SEC”), constitutes a prospectus of Avogenx under Section5 of the Securities Act of 1933, as amended (the “Securities Act”), with respect to the shares of Avogenx common stock to be issued to Islet Sciences, Inc. (“Islet Sciences”) stockholders pursuant to the Agreement and Plan of Merger, dated as of September 30, 2014(the “Merger Agreement”), by and among Islet Sciences, Brighthaven Ventures, L.L.C. (“BHV”), Avogenx, Islet Merger Sub, Inc. (“Islet Merger Sub”), and each of the members of BHV (the “BHV Members”). This document also constitutes a consent solicitation statement of Islet Sciences with respect to the proposal to approve the Merger Agreement. Pursuant to the Merger Agreement, Islet Merger Sub will merge with and into Islet Sciences with Islet Sciences as the surviving entity (the “Merger”), and Avogenx will acquire all of the outstanding membership interests of BHV in consideration for the issuance of an aggregate of 30 million shares of common stock of Avogenx to the BHV Members, to be adjusted for the Exchange Ratio (as defined below), and additional milestone payments described below, which are based on the development of BHV’s drug compound, Remogliflozin (the “BHV Securities Exchange” and together with the Merger, the “Transactions”).In connection with the Transactions, shares of Islet Sciences common stock outstanding immediately prior to the effective time of the Merger will be converted into the right to receive shares of Avogenx common stock at the conversion rate of not less than three and not more than 40 shares of Islet Sciences common stock for one share of Avogenx common stock, with the effective number of shares of Islet Sciences common stock convertible into one share of Avogenx common stock to be determined by the Islet Sciences board of directors prior to the effective time of the Merger (the “Exchange Ratio”).Following the completion of the Transactions, Islet Sciences and BHV will each be wholly owned subsidiaries of Avogenx. This consent solicitation statement/prospectus incorporates important business and financial information about Islet Sciences that is contained in documents filed with the SEC and that is not included in or delivered with this document. You may obtain this information without charge through the SEC’s website (www.sec.gov) or upon your written or oral request from Islet Sciences at 6601 Six Forks Rd, Suite 140, Raleigh, North Carolina 27615, Attn: Investor Relations, www.isletsciences.com, by emailing info@isletsciences.com or telephoning (919) 480-1518. To ensure timely delivery, any request should be made no later than , 2014. For additional details about where you can find information about Islet Sciences, see “Where You Can Find More Information.” Information on the internet websites of Islet Sciences or BHV, or any subsidiary of Islet Sciences, is not part of this document. You should not rely on that information in deciding whether to approve the Merger Agreement and the Merger unless that information is in this document. You should rely only on the information contained in this document. We have not authorized anyone to provide you with different information. This document is dated , 2014. You should not assume that information contained in this document is accurate as of any date other than that date. Neither the mailing of this document to Islet Sciences stockholders nor the issuance by Avogenx of common stock in the Merger will create any implication to the contrary. This consent solicitation statement/prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a consent, in any jurisdiction in which or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Islet Sciences has supplied all information relating to Islet Sciences contained in this document, and BHV has supplied all information relating to BHV contained in this document. 1 QUESTIONS AND ANSWERS The following are some questions that you, as a stockholder of Islet Sciences, may have regarding the Merger and the Merger Agreement, and brief answers to those questions. Islet Sciences urges you to read carefully the remainder of this consent solicitation statement/prospectus because the information in this section may not provide all the information that might be important to you with respect to the Merger. Additional important information is also contained in the annexes and exhibits to this consent solicitation statement/prospectus. See “Where You Can Find More Information.” Q: What is the proposed transaction? A: Islet Sciences has entered into an agreement with BHV, Avogenx, Islet Merger Sub, and the BHV Members,pursuant to which Islet Merger Sub will merge with and into Islet Sciences with Islet Sciences as the surviving entity, and Avogenx will acquire all of the outstanding membership interests of BHV in consideration for the issuance of an aggregate of 30 million shares of common stock of Avogenx to the BHV Members, to be adjusted for the Exchange Ratio, and additional milestone payments described below, which are based on the development of Remogliflozin.Following the completion of the Transactions, Islet Sciences and BHV will each be wholly owned subsidiaries of Avogenx. The Merger Agreement is included as Annex A to this consent solicitation statement/prospectus. It is the legal document that governs the Transactions. Q: Who is soliciting my written consent? A: The Islet Sciences board of directors is providing these consent solicitation materials to you. These materials also constitute a prospectus with respect to the Avogenx common stock issuable to Islet Sciences stockholders and the BHV Members in connection with the Transactions. Q: What am I being asked to approve? A: You are being asked to approve the Merger Agreement and the Merger. Q: Have the terms of the Transactions been evaluated by independent directors of Islet Sciences? A: Yes. The independent members of the Islet Sciences board of directors, comprised of Dr. Eric Barnett and Dr. Michael Luther, considered and negotiated the terms and conditions of the Merger Agreement. Q: Who is entitled to give a written consent? A: The Islet Sciences board of directors has set, 2014 as the record date for determining holders of shares of Islet Sciences common stock entitled to execute and deliver written consents with respect to this solicitation. Holders of Islet Sciences common stock on the record date may (i) execute a written consent to approve the Merger Agreement (which is equivalent to a vote in favor of approval of the Merger Agreement), or (ii) choose not to execute the written consent (which is equivalent to a vote against approval of the Merger Agreement). Q: What happens if I sell my shares of Islet Sciences common stock after the record date but before the Merger? A: If you sell or otherwise transfer your shares of Islet Sciences common stock after the record date but before the consummation of the Merger, you will retain your right to execute a written consent to approve the Transactions (which is equivalent to a vote in favor of the proposal), or choose not to execute the written consent (which is equivalent to a vote against the proposal). Q: What will I receive in the Merger? A: Under the Merger Agreement, shares of Islet Sciences common stock outstanding immediately prior to the effective time of the Merger will be converted into the right to receive shares of Avogenx common stock at the conversion rate of not less than three and not more than 40 shares of Islet Sciences common stock for one share of Avogenx common stock, with the effective number of shares of Islet Sciences common stock convertible into one share of Avogenx common stock to be determined by the Islet Sciences board of directors prior to the effective time of the Merger. As of November 24, 2014, 66,928,724 shares of common stock of Islet Sciences were outstanding. Upon completion of the Merger, shares of common stock of Islet Sciences held by such holders will be cancelled. 2 Q: What is the recommendation of the Islet Sciences board of directors? A: The Islet Sciences board of directors, with the directors who are the members of BHV abstaining from voting, has determined that the Merger Agreement and the Merger are advisable and fair to and in the best interests of Islet Sciences and its stockholders, and recommends that Islet Sciences’ stockholders approve the Merger Agreement and the Merger. Q: What stockholder consent is required to approve the Merger? A: We cannot complete the Merger unless Islet Sciences stockholders approve the Merger Agreement and the Merger. Approval of the Merger Agreement and the Merger require the approval of the holders of a majority of the outstanding shares of Islet Sciences common stock. On September 30, 2014, Islet Sciences entered into a series of voting agreements, substantially in the form attached to this consent solicitation statement/prospectus as Annex B, with certain directors of Islet Sciences that own shares of Islet Sciences common stock and holders of more than 5% of Islet Sciences outstanding common stock, which collectively own approximately 36.8% of Islet Sciences’ outstanding common stock. Pursuant to these voting agreements, these stockholders agreed to deliver a written consent in favor of the approval of the Merger Agreement and the Merger following the delivery of this consent solicitation statement/prospectus upon effectiveness of the registration statement of which it is a part. Q: How can I return my written consent? A: If you hold shares of Islet Sciences common stock as of the record date for granting written consent and you wish to submit your consent, you must fill out the enclosed written consent, date and sign it, and promptly return it to Islet Sciences. Once you have completed, dated and signed your written consent, you may deliver it to Islet Sciences by emailing a .pdf copy of your written consent to info@isletsciences.com (Attention: Corporate Secretary) or by mailing your written consent to Islet Sciences, Inc. at 6601 Six Forks Rd, Suite 140, Raleigh, North Carolina 27615, Attention: Corporate Secretary. If you mail your written consent, please allow sufficient time for it to be delivered in advance of the delivery deadline discussed below. Islet Sciences will not be holding a stockholders’ meeting to consider this proposal, and therefore you will be unable to vote in person by attending a stockholders’ meeting. Q: What happens if I do not return my written consent? A: If you are a record holder of shares of Islet Sciences common stock and you do not return your written consent, that will have the same effect as a vote against the proposal to approve the Merger Agreement and the Merger. Q: What is the deadline for returning my written consent? A: The Islet Sciences board of directors has set , 2014 as the targeted final date for receipt of written consents, which is the date on which Islet Sciences expects to receive consents under the Voting Agreement. Islet Sciences reserves the right to extend the final date for receipt of written consents beyond , 2014. Any such extension may be made without notice to Islet Sciences stockholders. Once a sufficient number of consents to approve the Merger Agreement and the Merger have been received, the consent solicitation will conclude. Q: If my shares of Islet Sciences common stock are held in “street name” by my broker or other nominee, will my broker or other nominee execute a written consent without instructions from me? A: No. Your broker will not be able to execute a written consent without instructions from you. Please follow the procedure your broker provides to participate in the consent solicitation. Q: What should I do if I receive more than one set of materials? A: You may receive more than one set of materials for the written consent, including multiple copies of this consent solicitation statement/prospectus. For example, if you hold your shares of Islet Sciences common stock in more than one brokerage account, you will receive a separate instruction card for each brokerage account in which you hold shares. Please submit each separate instruction card or consent that you receive by following the instructions set forth in each separate instruction card or consent. 3 Q: Can I change or revoke my written consent? A: Yes. If you are a record holder of shares of Islet Sciences common stock on the record date, you may change or revoke your consent at any time before the consents of a sufficient number of shares to approve the Merger Agreement and the Merger have been filed with the corporate secretary of Islet Sciences. If you wish to change or revoke your consent or prior revocation before that time, you may do so by sending in a new written consent with a later date by one of the means described in the section entitled “Solicitation of Written Consents—Submission of Consents,” or delivering a notice of revocation to the corporate secretary of Islet Sciences. Q: Can I exercise dissenter’s rights? A: If you are an Islet Sciences stockholder who does not approve the Merger Agreement via written consent, you may, by strictly complying with Sections92A.300 to 92A.500 of the Nevada Revised Statutes, be entitled to the dissenter’s rights described therein.Sections92A.300 to 92A.500 of the Nevada Revised Statutes are attached to this consent solicitation statement/prospectus as Annex C. Failure to follow precisely any of the statutory procedures set forth in Annex C may result in the loss or waiver of dissenter’s rights under Nevada law. Nevada law requires that, among other things, you send a demand for payment of fair value of your Islet shares to the surviving company in the Merger after receiving a notice from Islet Sciences that dissenter’s rights are available to you, which notice will be sent to non-consenting stockholders in the future. This consent solicitation/prospectus is not intended to constitute such a notice. Do not send in your demand prior to mailing of such notice because any demand for appraisal made prior to your receipt of such notice may not be effective to perfect your rights. See “Dissenter’s Rights.” Q: What are the material United States federal income tax consequences of the Merger to the Islet Sciences stockholders? A: The Merger is intended to qualify for U.S. federal income tax purposes as an exchange under Section351 of the Internal Revenue Code of 1986, as amended (the “Code”). As a result, no gain or loss will be recognized by the stockholders of Islet Sciences as a result of the exchange of Islet Sciences shares for Avogenx shares pursuant to the Merger. In connection with the filing of the registration statement of which this document is a part, Anderson Bradshaw, PLLC has delivered an opinion to Islet Sciences that the exchange of Islet Sciences shares by the stockholders of Islet Sciences for Avogenx shares will qualify as an exchange under Section 351 of the Code and that no gain or loss recognition is incurred to the public stockholders of Islet Sciences. See “Material U.S. Federal Income Tax Consequences.” Q: When does Islet Sciences expect to complete the Merger? A: We anticipate that we will complete the Merger during the fourth quarter of our fiscal year ending April 30, 2014. However, we cannot assure you when or if the Merger will occur. We must first obtain the requisite approval of Islet Sciences stockholders and satisfy other conditions before we can complete the Merger. Q: Should I send in my Islet Sciences stock certificate now? A: No. Islet Sciences stockholders SHOULD NOT send in any stock certificates now. After the Transactions are completed, Avogenx will send you written instructions explaining how to exchange your Islet Science stock certificates. Q: Whom should I contact if I have questions? A: If you have questions about the Merger orthe process for returning your written consent, or if you need additional copies of this document or a replacement written consent, please contact: Islet Sciences, Inc. at 6601 Six Forks Rd, Suite 140, Raleigh, North Carolina 27615, Attention: Corporate Secretary, Telephone: (919) 480-1518. 4 SUMMARY This summary highlights selected information contained elsewhere in this consent solicitation statement/prospectus and does not contain all of the information that may be important to you. You should carefully read the entire consent solicitation statement/prospectus, including “Risk Factors” and the financial statements, before making an investment decision. Unless the context requires otherwise, “we,” “us” and “our” refers to Avogenx, Inc., the issuer of the shares offered hereby, and its future wholly-owned subsidiary, Islet Sciences, as well as Islet Sciences’ direct and indirect subsidiaries. “Avogenx” refers solely to Avogenx, Inc., the issuer of the shares offered hereby. “Islet Sciences” refers to Islet Sciences, Inc., a Nevada corporation, our current public parent company individually or collectively with its subsidiaries not formed for purposes of the transactions described herein, as the context may require. “BHV” refers to Brighthaven Ventures, LLC, a North Carolina limited liability company, d/b/a BHV Pharma. When we express “beliefs” with respect to BHV, or its business, we have based those statements or beliefs on our general knowledge of the industries involved, the results of our due diligence investigations of BHV and other information provided to us by the management of BHV. This consent solicitation statement/prospectus is being filed in contemplation of the Transactions, pursuant to which Islet Sciences will acquire BHV.This will be done pursuant to the Merger Agreement.Pursuant to the Merger Agreement, Islet Sciences has formed a wholly owned subsidiary, Avogenx, which has formed another wholly owned subsidiary, Islet Merger Sub. Upon satisfaction or waiver of the conditions to the transactions specified in the Merger Agreement, (i) Islet Merger Sub will merge with and into Islet Sciences with Islet Sciences as the surviving entity, thus completing the Merger and (ii)Avogenx will acquire all of the outstanding membership interests of BHV in consideration for the issuance of an aggregate of 30 million shares of common stock of Avogenx to the BHV Members (to be adjusted for the Exchange Ratio) and additional milestone payments described below, which are based on the development of Remogliflozin (“Remo”), thus completing the BHV Securities Exchange.Following the completion of the Transactions, Islet Sciences and BHV will each be wholly owned subsidiaries of Avogenx. Therefore, the resulting structure will be as follows: 5 The Companies Islet Sciences, Inc. 6601 Six Forks Rd, Suite 140 Raleigh, NC 27615 (919) 480-1518 Islet Sciences is a biotechnology company engaged in the research, development, and commercialization of new medicines and technologies for the treatment of metabolic diseases and related indications where there is a significant medical need. The rising incidence of obesity is associated with many obesity-related health complications, including cardiovascular disease, diabetes, hyperlipidemia, hypertension, nonalcoholic fatty liver disease/steatohepatitis (NAFLD/NASH). This constellation is also recognized as the metabolic syndrome and is characterized by underlying insulin resistance. See “Comparative Review of Diets for the Metabolic Syndrome: Implications for Nonalcoholic Fatty Liver Disease,” The American Journal of Clinical Nutrition, Angela M. Zivkovic, J. Bruce German and Arun J. Sanyal (December 3, 2007).These various diseases have interrelated risk factors and markers, such that often treatment of one disease may allow new therapies and opportunities for treatment in one of these related indications. Islet Sciences is developing the following therapeutic product candidates to address the needs of patients suffering from metabolic disease: ● ISLT-P, an implantable suspension of encapsulated insulin-producing porcine islet cells, for the treatment of insulin-dependent diabetes; ● ISLT-2669, a novel lead IL-12 small molecule inhibitor selected for preclinical development for treatment of type 2 diabetes. This IL12 inhibitor blocks the auto-immune and inflammatory cascade initiated by IL-12 receptor activation; and ● ISLT-LSF Analogs, a library of small molecule lisofylline analogs that block inflammatory actions of cytokines that destroy insulin-producing beta cells, for diabetes and diabetes-related complications. Islet Sciences is also developing the following diagnostic product candidate to better enable patients and their physicians to understand disease diagnosis and progression. ● ISLT-Bdx, a PCR based molecular diagnostic measuring hypomethylated beta cell-derived DNA as a biomarker of beta cell loss for the early detection of type 1 diabetes or onset of insulin dependent type 2 diabetes. Avogenx, Inc. 6601 Six Forks Rd, Suite 140 Raleigh, NC 27615 (919) 480-1518 Avogenx is a direct, wholly owned subsidiary of Islet Sciences formed solely to effect the Transactions and has not conducted any business. Pursuant to the Merger Agreement described in this consent solicitation statement/prospectus, Avogenx will, by operation of law, become the parent company of Islet Sciences and BHV, which will both survive as wholly owned subsidiaries of Avogenx. Islet Merger Sub, Inc. 6601 Six Forks Rd, Suite 140 Raleigh, NC 27615 (919) 480-1518 Islet Merger Sub is a direct wholly owned subsidiary of Avogenx formed solely to effect the Transactions and has not conducted and will not conduct any business during any period of its existence. Pursuant to the Merger Agreement, Islet Merger Sub will merge with and into Islet Sciences with Islet Sciences continuing as the surviving corporation and a wholly owned subsidiary of Avogenx. Brighthaven Ventures, LLC 6601 Six Forks Rd, Suite 140 Raleigh, NC 27615 (919) 480-1518 6 BHV is a privately held pharmaceutical company developing the SGLT2 inhibitor remogliflozin etabonate (“remogliflozin”) for type 2 diabetes and non-alcoholic steatohepatitis (“NASH”). Remogliflozin is currently in phase II clinical development. The Transactions In connection with reorganization of its holding company structure and to complete the acquisition of BHV, Islet Sciences has formed Avogenx, and Avogenx has formed Islet Merger Sub. Upon satisfaction or waiver of the conditions to the Transactions, Islet Merger Sub will merge with and into Islet Sciences with Islet Sciences as the surviving entity. As a result of the Merger, Islet Sciences will, by operation of law, become a wholly owned subsidiary of Avogenx. The officers and directors of Avogenx at the effective time of the Merger will continue to be the officers and directors of Avogenx immediately after consummation of the Merger. Shares of Islet Sciences common stock outstanding immediately prior to consummation of the Merger will be converted into the right to receive shares of Avogenx common stock at the conversion rate of not less than three and not more than 40 shares of Islet Sciences common stock for one share of Avogenx common stock, with the effective number of shares of Islet Sciences common stock convertible into one share of Avogenx common stock to be determined by the Islet Sciences board of directors prior to the effective time of the Merger.We anticipate that Avogenx common stock will be quoted on the OTCQB and will trade under a new ticker symbol. Upon satisfaction or waiver of the conditions to the Transactions specified in the Merger Agreement, Avogenx will acquire all of the outstanding membership interests of BHV in consideration for the issuance of an aggregate of 30 million shares of common stock of Avogenx to the BHV Members to be adjusted for the Exchange Ratio and additional milestone payments described below, which are based on the development of Remogliflozin. As a result of the BHV Securities Exchange, BHV will become a wholly-owned subsidiary of Avogenx. Treatment of Islet Warrants and Options Each outstanding Islet warrant, option or other right to acquire Islet Sciences common stock will upon closing of the Merger cease to represent a right to purchase shares of Islet Sciences common stock and will instead represent the right to purchase shares of Avogenx common stock equal to the number of shares of Islet Sciences common stock subject to such Islet warrant, option or other right to acquire Islet Sciences common stock immediately prior to the closing of the Merger, as adjusted for the Exchange Ratio. See “Terms of the Transactions—Islet Sciences Warrants and Stock Options.” Ownership of Avogenx after the Transactions Subject to the adjustment for the Exchange Ratio, thirty million shares of Avogenx common stock will be issuable to the BHV Members upon consummation of the BHV Securities Exchange. Based upon the 66,928,724 shares of Islet Sciences common stock outstanding on November 24, 2014, a total of 96,928,724 shares of Avogenx common stock would be outstanding after the Transactions, subject to the adjustment for the Exchange Ratio. Based on such shares outstanding on November 24, 2014, the shares issuable to the BHV Members in the BHV Securities Exchange would represent approximately 31.0% of the outstanding shares of Avogenx common stock immediately after the closing of the BHV Securities Exchange.The BHV Members can also receive additional milestone payments in Avogenx shares, as described below, which milestones are based on the development of Remogliflozin. Recommendation of the Board of Directors of Islet The Islet Sciences board of directors recommends that the Islet Sciences stockholders approve the Merger Agreement and the Merger by executing and delivering the written consent furnished with this consent solicitation/prospectus. The Islet board of directors believes the consideration to be received by the Islet Sciences stockholders is fair, advisable and in the best interests of Islet Sciences and its stockholders. See “Islet Sciences’ Reasons for the Acquisition of BHV; Recommendation of the Islet Sciences Board.” Solicitation of Written Consents Approval of the Merger Agreement and the Merger requires the approval of the holders of a majority of the outstanding shares of Islet Sciences common stock. See “Solicitation of Written Consents.” 7 Voting Agreement On September 30, 2014, certain stockholders of Islet Sciences, who collectively hold approximately 36.8% of the outstanding shares of Islet Sciences common stock, entered into voting agreements with Islet Sciences pursuant to which they have agreed to execute and return consents with respect to their shares of Islet Sciences common stock approving the Merger Agreement and the Merger. See “Security Ownership of Management and Certain Beneficial Owners of Islet Sciences.” Comparison of the Rights of Stockholders of Avogenx and Islet Sciences If Islet Sciences stockholders approve the Merger Agreement and exchange their stock for Avogenx common stock, they will become Avogenx stockholders and will have rights different from those they currently have as Islet stockholders because Avogenx is a Delaware corporation and is subject to the requirements of Delaware law and its Certificate of Incorporation, which are different from the requirements that govern Islet Sciences as a Nevada corporation. See “Comparison of Rights of Stockholders.” Conditions to Completion of the Transactions The completion of the Transactions depends upon the satisfaction or waiver of a number of conditions which are described in more detail later in this consent solicitation statement/prospectus, including, among other things: ● the absence of any legal prohibition on completion of the Transactions; ● the material accuracy, as of the date of the Merger Agreement and as of closing, of the representations and warranties made by the parties in the Merger Agreement and material compliance by the parties with their respective obligations under the Merger Agreement; ● the effectiveness of the registration statement of which this consent solicitation statement/prospectus is a part; ● the absence of any change since the date of the Merger Agreement that would reasonably be expected to have a Material Adverse Effect, subject to certain exceptions, upon either BHV or Islet Sciences. Dissenter’s Rights Under the Nevada Revised Statutes (the “NRS”), if you do not wish to accept the consideration provided for in the Merger Agreement and the proposed Merger is consummated, you have the right (assuming all statutory conditions are met) to receive payment in cash for the fair value of your Islet Sciences common stock. To exercise your dissenter’s rights, you must (among other things) submit a written demand for payment to Islet Sciences, within 30 days after the date of delivery of a separate notice that will be mailed to non-consenting stockholders no later than 10 days after the effective date of the Merger. The demand for appraisal must not be sent prior to the date of such separate notice. Only the stockholder of record may submit a demand for payment; therefore, if your shares are not registered in your name, you will not be able to take these steps yourself, but must have them done by the record holder. To preserve your right to demand payment for the fair value of your shares, you must not submit a written consent in favor of approving the Merger Agreement, or otherwise consent to or vote FOR the approval of the Merger Agreement. However, so long as you do not return a consent form at all, it is not necessary to affirmatively vote against or disapprove the Merger Agreement. In addition, you must hold your shares continuously through the effective date of the Merger, meet other statutory conditions and take all other steps to perfect your dissenter’s right, which are not all listed here. A copy of the relevant statute, Sections92A.300 to 92A.500 of the NRS, is appended to this consent solicitation statement/prospectus as Annex C for information purposes only. This consent solicitation statement/prospectus is not intended to constitute the notice of dissenter’s rights under Section92A.430. See “Dissenter’s Rights.” Material U.S. Federal Income Tax Consequences Subject to the limitations and qualifications described in “Material U.S. Federal Income Tax Consequences” below, the exchange by U.S. holders of shares of Islet Sciences common stock for shares of Avogenx common stock pursuant to the Merger will constitute an exchange to which Section351 of the Internal Revenue Code of 1986 (the “Code”) applies. As a result, no gain or loss will be recognized by the stockholders of Islet Sciences as a result of the exchange of Islet Sciences shares for Avogenx shares pursuant to the Merger. Your tax consequences will depend on your own situation. You should consult your tax advisor to fully understand the tax consequences of the Transactions to you. In connection with the filing of the registration statement of which this document is a part, Anderson Bradshaw, PLLC has delivered an opinion to Islet Sciences that the exchange of Islet Sciences shares by the stockholders of Islet Sciences for Avogenx shares will qualify as an exchange under Section 351 of the Code and that no gain or loss recognition is incurred to the public stockholders of Islet Sciences. Risk Factors In evaluating the Merger and Merger Agreement, you should carefully read this consent solicitation statement/prospectus and the documents attached to this consent solicitation statement/prospectus, and especially consider the factors discussed in the section entitled “Risk Factors.” 8 SELECTED HISTORICAL FINANCIAL DATA OF ISLET SCIENCES Annual Data Set forth below is Islet Sciences’ selected historical consolidated financial and other operating data. Islet Sciences’ selected historical consolidated financial data and other data set forth below have been derived from its audited consolidated financial statements and should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations of Islet Sciences” and the Consolidated Financial Statements of Islet Sciences and Notes thereto set forth elsewhere in this consent solicitation statement/prospectus. Years Ended April 30, Three Months Ended July 31, (Unaudited) Statement of Operations Data: Net sales $
